PeR CtteiaM.
Tbe motion of tbe plaintiff tbat tbe judgment of non-suit be set aside, and tbe action be reinstated on tbe docket for trial, was addressed to tbe discretion of tbe court. For tbat reason tbe order denying tbe motion is not reviewable by tbis Court. Tbe appeal must be dismissed.
Tbe plaintiff did not except to tbe findings of fact on which tbe court concluded tbat plaintiff’s cause of action is without merit. On these findings, tbe conclusion of tbe court was correct, and is in accord with authoritative decisions of tbis Court. See Parham v. Hinnant, ante, 200.
Appeal dismissed.